Citation Nr: 0501956	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-15 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to degenerative arthritis 
of the right and left knees.  

2.  Entitlement to service connection for depression, to 
include due to service-connected disabilities, to include 
whether new and material evidence has been presented to 
reopen such claim.  

3.  Entitlement to a schedular or extraschedular rating in 
excess of 50 percent for cluster headaches.

4.  Entitlement to a total disability evaluation for 
compensation, based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to 
September 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by one or more 
Department of Veterans Affairs (VA) Regional Offices (ROs) 
including the Huntington, West Virginia RO.  

The issue of entitlement to direct or secondary service 
connection for depression, inclusive of the question whether 
new and material evidence has been submitted to reopen a 
previously denied claim therefor, has been added to those 
listed on the title page.  Such issue is within the Board's 
jurisdiction based on the veteran's submission of a notice of 
disagreement in November 2001, for which no statement of the 
case was prepared and furnished by the RO to the veteran.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  

Pursuant to his request, the veteran was afforded a hearing 
before the Board in Washington, DC, in April 2004.  At that 
time, additional documentary evidence was submitted for the 
Board's review, along with a waiver of initial RO review of 
that evidence.  

Certain issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.

FINDINGS OF FACT

1.  Service connection for a "nervous condition," inclusive 
of depression, was denied by the RO in October 1985.  He 
filed a notice of disagreement in January 1986, and a 
statement of the case was issued in March 1986.  He 
thereafter failed to perfect his appeal within the time 
limits prescribed by law.  

2.  The basis of the October 1985 denial was that the 
evidence then of record failed to identify evidence of a 
psychiatric disorder.  

3.  Evidence added to the record since entry of the October 
1985 denial bears significantly and substantially upon the 
question at hand, it is not duplicative or cumulative of 
prior evidence, and by itself or in combination with the 
other evidence previously of record is so significant that it 
must be considered in order to decide fairly the merits of 
the claim.

4.  The veteran's multiple service-connected disabilities, 
including cluster headaches, pes planus, arthritic changes of 
the right and left knees, and the talonavicular joints; and 
limitation of right knee extension, are rated in combination 
as 80 percent disabling.  

5.  The veteran attended not more than two years of college 
and his past work experience was primarily as a truck driver, 
with all gainful work activity ceasing in or about 1997.

6.  The veteran's service-connected disorders, alone, render 
him unemployable, considering his educational and 
occupational background.  


CONCLUSIONS OF LAW

1.  The October 1985 rating decision denying entitlement to 
direct service connection for a nervous condition, including 
depression, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104 (2003).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder, including depression.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).  

3.  The assignment of a total disability evaluation for 
compensation, based on individual unemployability (TDIU), is 
warranted.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.15, 4.16 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000), became law in November 2000.  To implement the 
provisions of the VCAA, VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003).  Such have been the subject of various 
holdings of Federal courts.  However, as the disposition 
herein reached is favorable to the veteran to the extent 
indicated, the need to discuss the VA's efforts to comply 
with the VCAA and its implementing regulations is obviated at 
this juncture.  

Newness and Materiality of the Evidence submitted to Reopen a 
Claim of Entitlement to Direct Service Connection for a 
Psychiatric Disorder

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  

In this instance, the veteran alleges, in effect, that he has 
presented lay and medical evidence that is both new and 
material, such as to warrant a reopening of his claim of 
entitlement to direct service connection for depression.  He 
does not dispute the finality of the RO's rating decision of 
October 1985, wherein his original claim for service 
connection for such disorder was denied.  

The October 1985 denial was based on the RO's finding that 
the evidence then on record did not identify a psychiatric 
disorder.  He initiated an appeal with a January 1986 notice 
of disagreement, and a statement of the case was issued in 
March 1986.  Inasmuch as the veteran's appeal was not 
thereafter perfected within the time limits prescribed by 
law, the October 1985 is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.

Given the finality of the October 1985 action, the question 
now is whether new and material evidence has been presented 
to reopen the claim.  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  This definition was recently 
modified, but the modification is applicable only to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620 
(2001).  Notice is taken that the current appeal stems from 
the veteran's filing of a claim to reopen in 1999 and, as 
such, the changes effectuated in August 2001 to 38 C.F.R. 
§ 3.156 are not for application in this matter.  

On file at the time of entry of the October 1985 decision 
were primarily, as pertinent to this matter, the veteran's 
service medical records, and various VA examination and 
treatment, none of which identified a psychiatric disorder.  

Received by VA, following that rating decision, were multiple 
items of evidence, only a portion of which is addressed for 
purposes of determining whether the claim should be reopened.  
Those items consist of examination and treatment reports 
compiled during postservice years by VA and non-VA medical 
professionals, reflecting diagnostic impressions as to the 
existence of one or more psychiatric disorders.  See, e.g.  
An August 2002 statement by a VA physician practicing at the 
Martinsburg, West Virginia VA Medical Center.

The Board finds that the evidence made a part of the record 
since entry of the October 1985 denial, the credibility of 
which must be presumed for the limited purpose of this 
inquiry, Justus v. Principi, 3 Vet. App. 510 (1992), denotes 
that the veteran suffers from one or more acquired 
psychiatric disorders, including depression.  Such evidence 
bears significantly and substantially upon the question at 
hand, it is not duplicative or cumulative of prior evidence, 
and by itself or in combination with the other evidence 
previously of record it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hence, this evidence is new and material, and the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.  Further consideration of the merits of the 
reopened claim and the original claim for secondary service 
connection for a psychiatric disorder is deferred, pending 
receipt of clarifying medical data as requested in the Remand 
portion of this document.

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a). 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors 
such as employment history, as well as educational and 
vocational attainments, are for consideration.  Id.  For VA 
purposes, the term, unemployability, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  

In the matter at hand, service connection has been 
established for cluster headaches, for which a 50 percent 
evaluation is in effect.  The 50 percent rating assigned 
under 38 C.F.R. § 4.124a, Diagnostic Code, recognizes that 
such disability is comprised by very frequent, completely 
prostrating and prolonged attacks which are productive of 
severe economic inadaptability.  In addition, service 
connection is in effect for bilateral pes planus, evaluated 
as 30 percent disabling; degenerative changes of the left 
knee, evaluated as 10 percent disabling; degenerative 
arthritis of the right knee, evaluated as 10 percent 
disabling; loss of extension of the right knee due to 
arthritis, evaluated as 10 percent disabling; and 
degenerative changes of the talonavicular joints, evaluated 
as noncompensable.  A combined schedular disability 
evaluation of 80 percent has remained in effect since May 
1998.  On that basis alone, the veteran satisfies the 
schedular requirements for the assignment of a TDIU set forth 
in 38 C.F.R. § 4.16(a).  

The question thus presented by the veteran's appeal is 
whether he is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities.  Evidence on file indicates that the veteran 
completed two years of college level training and that he 
attempted vocational training in the area of air 
conditioning, refrigeration, and heating repair.  His 
employment has consisted primarily of various jobs as a truck 
driver.  

The record includes medical data denoting the existence of 
significantly disabling service-connected disabilities 
involving cluster headaches and various orthopedic disorders 
affecting the lower extremities.  As referenced above, his 
headaches, alone, are by definition productive of severe 
economic inadaptability and that his disabling orthopedic 
problems, manifested by pain and mobility restrictions, 
further limit any remaining ability of his to engage in 
substantially gainful employment.  In view of the veteran's 
educational background, and the nature of his past work 
activity as a truck driver, it is the Board's conclusion that 
a preponderance of the evidence is to the effect his service-
connected disabilities are of such a nature and severity as 
to prevent him from engaging in any form of substantially 
gainful employment.  As such, entitlement to a TDIU is 
granted.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16. 


ORDER

New and material evidence has been submitted to reopen a 
previously denied claim of entitlement to service connection 
for a psychiatric disorder, including depression and major 
depression.  

Entitlement to a TDIU is granted.


REMAND

Additional development is in order with respect to the 
veteran's reopened claim for service connection on a direct 
basis for a psychiatric disorder, including the conduct of a 
VA psychiatric examination to obtain an opinion as to the 
date of onset of any currently manifested depression and its 
relationship, if any, to his period of military service.  
Further procedural and evidentiary development is likewise 
needed as to the veteran's 1999 claim of entitlement to 
secondary service connection for a psychiatric disorder, for 
which no statement of the case was issued.  Such actions are 
likewise needed in connection with the veteran's original 
claim for direct and secondary service connection for low 
back disorders, and his claim of entitlement to an increased 
rating for cluster headaches.  

It, too, is noted that the VCAA notice previously furnished 
to the veteran is clearly inadequate as to the information 
and evidence necessary to substantiate the pending claims for 
service connection for a psychiatric disorder, as well as his 
claim for increase involving headaches.  Also, none of the 
VCAA letters provided satisfactorily outlined the division of 
responsibility between the veteran and VA in obtaining 
Federal and non-Federal records.  See Charles v. Principi, 16 
Vet. App. 370 (2002), and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Therefore, this case is REMANDED for the following action:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran what information and evidence 
are still needed to substantiate his 
reopened claim of entitlement to direct 
service connection for a psychiatric 
disorder; his original claim of 
entitlement to secondary service 
connection for a psychiatric disorder; 
his original claim of entitlement to 
direct and secondary service connection 
for a low back disorder; and his claim of 
entitlement to a schedular or 
extraschedular rating in excess of 50 
percent for cluster headaches.  The 
veteran must be notified what portion of 
that evidence VA will secure, and what 
portion he himself must submit.  The RO 
should advise the veteran to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, if he provides sufficient 
identifying information and written 
authorization.  

2.  By separate letter, the veteran 
should be contacted in writing by the RO 
for the specific purpose of obtaining a 
complete a list of the names and 
addresses of those VA and non-VA medical 
professionals and/or institutions who 
have evaluated and/or treated him for his 
claimed psychiatric and low back 
disorders, as well as his headaches, 
since his discharge from service.  The 
approximate dates of any such evaluation 
or treatment should also be provided, to 
the extent possible.  

Upon receipt of the foregoing 
information, and after obtaining any 
needed authorization, the RO should 
obtain copies of pertinent evaluation and 
treatment records not already on file 
which were compiled by VA and non-VA 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  

Any and all pertinent VA treatment 
records not already on file, including 
those compiled at the VA Medical Center 
in Washington, DC, since February 2004, 
as well as records of hospitalization of 
the veteran at the VA Medical Center in 
Washington, DC, in May 1985, September 
1988, March 1990, December 1990 and 
December 1991, must be obtained, 
regardless of whether the veteran 
responds to the aforementioned request.  

3.  The RO must furnish a statement of 
the case addressing the January 2001 
rating decision denying the 1999 claim of 
entitlement to service connection for a 
psychiatric disorder on a secondary 
basis.  The veteran is hereby notified 
that he can only perfect an appeal to 
this issue by filing a timely VA Form 9 
within 60 days of the RO's issuance of 
the statement of the case.

4.  The RO must obtain clarifying data 
from the Office of Personnel Management 
of the Federal Government as to what 
exact disabilities of the veteran led to 
his disability retirement from the United 
States Postal Service.  Once obtained, 
the clarifying information must be made a 
part of the veteran's claims folder.  

5.  Thereafter, the veteran must be 
afforded a VA orthopedic examination by a 
physician, for the purpose of clarifying 
the nature and etiology of any existing 
disorder of his low back.  The claims 
folder in its entirety must be made 
available to the examiner for review.  
The examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  All applicable diagnoses must 
be fully set forth.  

A professional opinion, with full 
supporting rationale, must be provided by 
the examiner as to these questions:  

(a)  Is it at least as likely 
as not that a low back disorder 
had its onset during his active 
duty service or is otherwise 
the result of an inservice 
event?  Is it at least as 
likely as not that lumbar 
arthritis  was initially 
manifested during the one-year 
period following his discharge 
from service in September 1980, 
and, if so, how and to what 
degree?  

(b)  Is it at least as likely 
as not that any current low 
back disorder is etiologically 
related to his service-
connected degenerative 
arthritis of the right and left 
knees?  In the alternative, is 
it at least as likely as not 
that any low back disorder has 
increased in severity as a 
result of the veteran's 
service-connected degenerative 
arthritis of the right and left 
knees?

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required. 

6.  The veteran must also be afforded a 
VA neurological examination by a 
physician, for the purpose of clarifying 
the nature and severity of his service-
connected cluster headaches.  The claims 
folder in its entirety must be made 
available to the examiner for review.  
The examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  All applicable diagnoses must 
be fully set forth.  

A professional opinion, with full 
supporting rationale, must be provided by 
the examiner as to this question:

Is it at least as likely as not 
that the veteran's cluster 
headaches markedly interfere 
with his ability to engage in 
employment?  

Use by the examiner of the "at 
least as likely as not" 
language in responding to the 
foregoing is required.  

7.  The veteran must also be afforded a 
VA psychiatric examination by a 
physician, for the purpose of clarifying 
the nature and etiology of any existing 
psychiatric disorder.  The claims folder 
in its entirety must be made available to 
the examiner for review.  The examination 
is to include a detailed review of the 
veteran's history and current complaints, 
a comprehensive mental status evaluation, 
and all diagnostic testing necessary to 
determine the etiology of any psychiatric 
disorder present.  All applicable 
diagnoses must be fully set forth.  

A professional opinion, with full 
supporting rationale, must be provided by 
the examiner as to these questions:  

(a)  Is it at least as likely 
as not that any existing 
acquired psychiatric disorder 
had its onset during his active 
duty service or is otherwise 
the result of an inservice 
event? Is it at least as likely 
as not that a psychosis was 
initially manifested during the 
one-year period following his 
discharge from service in 
September 1980?  If so, how and 
to what degree?  

(b)  Is it at least as likely 
as not that any acquired 
psychiatric disorder is 
etiologically related to his 
service-connected disabilities 
of cluster headaches; bilateral 
pes planus; degenerative 
changes of the right and left 
knees, as well as the 
talonavicular joints; and loss 
of extension of the right knee 
due to arthritis?  In the 
alternative, is it at least as 
likely as not that any acquired 
psychiatric disorder has 
increased in severity as a 
result of these service-
connected disabilities?

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required. 

8.  Following the completion of the 
foregoing actions, the RO should review 
each of the examination reports.  If any 
such report is not in complete compliance 
with the instructions provided above, 
appropriate action must be taken to 
return the report for any necessary 
action.  

9.  Lastly, the RO must readjudicate the 
veteran's reopened claim of entitlement 
to direct service connection for a 
psychiatric disorder; and if he perfects 
an appeal, the claim of entitlement to 
secondary service connection for a 
psychiatric disorder.  The RO must also 
readjudicate the original claim of 
entitlement to direct and secondary 
service connection for a low back 
disorder; and the claim of entitlement to 
a schedular or extraschedular rating in 
excess of 50 percent for cluster 
headaches.  Such readjudications must be 
conducted using the rating decision 
format, and must be on the basis of all 
the evidence on file and all governing 
legal authority, including the VCAA.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues herein on appeal.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claims in question as a result of this action.  


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' 
Appeals


 Department of Veterans Affairs


